Citation Nr: 9908650	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-34 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an extension of a temporary total rating under 
38 C.F.R. § 4.30 beyond June 30, 1995, for convalescence 
following surgery in March 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

The issues of entitlement to an increased rating for the 
veteran's service-connected left upper extremity; entitlement 
to service connection for a cervical spine disorder, 
secondary to service-connected left upper extremity; as well 
as entitlement to a total rating based on individual 
unemployability were raised during the veteran's November 
1996 personal hearing at the RO.  Transcript (Tr.) at 7 and 
9.  By a November 1998 rating action, the RO adjudicated the 
issues of entitlement to an increased rating for the 
veteran's service-connected left upper extremity and 
entitlement to a total rating based on individual 
unemployability.  However, the claim of entitlement to 
service connection for a cervical spine disorder, secondary 
to service-connected left upper extremity, has not been 
addressed by the RO.  Accordingly, this issue is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence necessary for an adequate disposition of the 
issue on appeal has been obtained by the RO and is of record.

2.  The veteran underwent left shoulder decompression and 
rotator cuff repair on March 9, 1995, and was released from 
the hospital the following day.

3.  The March 1995 left shoulder surgery did not result in 
severe post-operative residuals such as incompletely healed 
surgical wounds, immobilization, or the necessity for house 
confinement beyond June 30, 1995.


CONCLUSION OF LAW

An extension of a temporary total evaluation beyond June 30, 
1995, based upon left shoulder surgery in March 1995, is not 
warranted.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  The veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, he has presented a claim that is plausible.  He has not 
asserted that any records of probative value that may be 
obtained and which are not already associated with his claims 
folder are available.  The Board accordingly finds that all 
relevant facts have been properly developed, and that the 
duty to assist him, mandated by 38 U.S.C.A. § 5107(a) has 
been satisfied.

A total disability rating following hospital discharge or 
outpatient release may be assigned, effective from the date 
of hospital admission or outpatient treatment and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge or outpatient 
release, where the treatment of a service-connected 
disability results in: (1) Surgery necessitating at least one 
month of convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement or continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30 (1998).  A total rating may 
be extended for 1, 2 or 3 months beyond the initial three 
months period under paragraph (a)(1), (2) or (3) of this 
section; extensions of 1 or more months up to 6 months beyond 
the initial 6 months period may be made under paragraph 
(a)(2) or (3) of this section upon approval of the 
Adjudication Officer.  Id.

Factual Background:  Service connection for traumatic 
arthritis, left acromioclavicular joint, was granted by an 
October 1994 rating decision and it was evaluated as 20 
percent disabling effective from July 1994.  This 
determination was based on a July 1994 report of VA 
examination which contained the opinion of the examiner that 
the veteran's left shoulder difficulty is caused by the 
abnormal stresses and strains placed on this extremity by his 
service connected left elbow dysfunction.  

VA medical records reflect that the veteran was hospitalized 
on March 9, 1995.  He had a history of left shoulder pain for 
many years and had been followed conservatively with 
nonsteroidals and injections periodically.  The pain had 
progressed and interfered with his sleep and activities of 
daily living.  He wished to proceed with operative 
decompression of the left shoulder.  It was noted that he had 
an arthritic AC joint with marked osteophytes inferiorly.  
There was eburnated bone on the distal clavicle.  He also had 
Type II acromion and a small rotator cuff tear at the 
insertion of the supraspinatus tendon.  On the day of 
admission he underwent a left shoulder decompression and 
rotator cuff repair.  After repair there was good 
approximation under minimal tension.  Postoperatively, the 
veteran was comfortable, his left upper extremity was in a 
sling, he had normal sensation in the hand and over the 
shoulder, and he was doing well.  He was discharged from the 
hospital on March 10, 1995.

By rating action of May 1995, the description of the service-
connected left shoulder disability was changed to traumatic 
arthritis, left acromioclavicular joint, decompression and 
rotator cuff tear (minor), and a temporary total rating of 
100 percent under the provisions of 38 C.F.R. § 4.30 based on 
surgery necessitating post-hospital convalescence was granted 
for the left shoulder disability from March 9 through April 
30, 1995.  The 20 percent schedular rating was restored from 
May 1, 1995.

In his June 1995 notice of disagreement, the veteran noted 
that he had been awarded 100 percent disability for one month 
and requested that he be kept at 100 percent for at least one 
additional month because he continued to be completely 
disabled and in receipt of therapy.

VA outpatient treatment records show that the veteran 
reported for a follow-up examination on March 23, 1995, and 
it was noted that he was doing well status post left shoulder 
decompression.

Upon consideration of the foregoing, by a September 1995 
rating action, extension of a temporary total rating beyond 
April 30, 1995, was denied by the RO.

In his December 1995 notice of disagreement, the veteran 
reported that he continued to experience pain and extreme 
limitation of left arm motion.  He further reported that the 
pain radiated from his left shoulder, down his left arm, to 
his wrist and into the fingers of his left hand.  The veteran 
stated that he would be receiving physical therapy until 
October 1995.  

VA outpatient treatment records reveal that the veteran 
continued to complain of pain in the left upper extremity.  
He received physical therapy in May and June 1995 and, upon 
follow-up examination in June 1995, it was noted that the 
left shoulder pain which was shooting down the forearm had 
been relieved and the veteran only experienced residual pain 
in the area of surgery when the arm was moved in certain 
positions.  The examiner further noted limited range of 
motion.  Thereafter, in July 1995, mild left shoulder muscle 
atrophy, pain, and limited motion were noted and stretching 
exercises were recommended.  In January 1996, the veteran 
received a steroid injection in the left shoulder.

Upon VA examination in January 1996, the examiner noted that 
the veteran had surgery in March 1995 and his postoperative 
course had been complicated by pain in the shoulder and 
marked limitation of motion.  It was further noted that the 
veteran had developed adhesive capsulitis and was being 
worked up for cervical spine disease.  The impression was 
residuals of rotator cuff tear, postoperative, with adhesive 
capsulitis.

The RO considered the foregoing VA outpatient treatment 
records and VA examination report and, by a March 1996 rating 
action, denied extension of a total temporary rating beyond 
April 30, 1995.

VA outpatient treatment records, dated in February 1996, note 
left shoulder pain secondary to adhesive capsulitis, onset on 
January 1995.  Subsequent VA outpatient treatment reports 
show that the veteran continued to complain of left upper 
extremity pain.  

During his November 1996 personal hearing at the RO, the 
veteran testified that, when his surgery was performed, he 
was informed by the doctor that he would have up to 90 days 
of convalescence and, as he received 30 days of 
convalescence, he believed that he should have been granted a 
longer period of convalescence.  Tr. at 2.  He stated that he 
stopped going to physical therapy after about one month 
because he felt that it was hurting him more than it was 
helping him.  Id.  The veteran claimed that his convalescence 
required more than thirty days because his arm was killing 
him.  Tr. at 3.  He reported that sometimes his left upper 
extremity pain is so bad that he wears a sling at night to 
keep his arms steady in one place.  Tr. at 5.  He stated that 
he was under the impression that a convalescence period was 
the period of time it took to recover from surgery so that he 
felt better.  Id.  

In a statement sent by facsimile to his representative in 
March 1997, the veteran stated that he was still in a period 
of convalescence and had "much difficulty driving and 
performing other necessary tasks."

A March 1997 VA electromyographic (EMG) study notes bilateral 
mild carpal tunnel syndrome and bilateral severe ulnar 
entrapment, left elbow greater than right.

Based upon consideration of the foregoing, by hearing officer 
decision in April 1997, entitlement to an extension of the 
temporary total evaluation due to treatment for a service-
connected condition requiring convalescence was denied.

Upon VA joints examination in May 1997, the veteran 
complained of constant neck and arm pain and weakness.  The 
examiner noted that review of the veteran's claims file 
revealed C5-6 and C6 spondylolysis with bilateral foraminal 
stenosis and bulging disks.  The assessment noted recurrent 
left elbow pain status post radial head resection as well as 
lateral epicondylectomy.  It was also noted that the 
veteran's problem was complicated by the left elbow pain 
becoming diffuse.  The examiner commented that there are many 
factors contributing to the veteran's left upper extremity 
discomfort, including cervical spine degenerative arthritis 
with nerve impingement and left shoulder adhesion capsulitis 
resulting in left shoulder discomfort and referred pain to 
the elbow.  The examiner concluded that the veteran had a 
significant disability primarily secondary to his left elbow.

A June 1997 report of VA orthopedic examination shows that 
the examiner strongly suspected that the veteran had 
peripheral neuritis in the left upper extremity.

An October 1997 letter from a VA physician notes that the 
veteran was supposed to have 90 days of compensated 
convalescence after being operated on by the orthopedic 
service a "couple of years" previously.  

By a January 1998 rating action, upon consideration of the 
October 1997 statement from the VA physician and noting that 
the veteran's April 1995 hospitalization for non Q wave 
myocardial infarction may have delayed his orthopedic 
convalescence to some degree, the RO resolved reasonable 
doubt in the veteran's favor and granted an additional two 
months of convalescence, thereby extending his temporary 
total rating to June 30, 1995.  

A March 1998 report of neurosurgery evaluation notes severe 
carpal tunnel syndrome and severe bilateral ulnar neuropathy.  
Subsequent VA outpatient treatment reports show that the 
veteran has continued to seek treatment for chronic left hand 
pain.

Upon VA joints examination in August 1998, evaluation of the 
shoulders demonstrated abduction and flexion from zero to 90 
degrees and pain with additional motion.  Several impingement 
signs and global weakness of the left upper extremity were 
demonstrated.  The examiner noted that it was difficult to 
determine whether this was due to true weakness or to pain 
and guarding of the left shoulder and arm.  The impressions 
consisted of neuropathy of the left upper extremity, 
traumatic arthritis of the left acromioclavicular joint, 
elbow resection, history of thumb arthroplasty, and chronic 
pain in the left upper extremity.  With respect to traumatic 
arthritis of the left acromioclavicular joint, the examiner 
commented that the veteran has such global pain that it is 
difficult to discern which aspect is impingement and which 
aspect may be related to the acromioclavicular joint.  
Additionally, when asked to describe the location of his left 
upper extremity pain, the veteran described a global region 
and did not refer to one particular area.  The examiner 
concluded that this was more likely a pain syndrome in the 
upper extremity rather than a specific identifiable lesion 
that could be causing most of the pain.  Similarly, upon VA 
peripheral nerve examination in August 1998, the examiner's 
impression included clinical and electrical evidence for 
severe ulnar nerve involvement with marked functional loss of 
the left hand.  

Analysis:  After careful consideration of the veteran's 
contentions and the evidence of record, the Board is unable 
to conclude that the veteran is entitled to an extension of 
the 100 percent evaluation beyond June 30, 1995.  The 
evidence does not demonstrate that further convalescence was 
required or that the veteran suffered from severe 
postoperative residuals subsequent to June 30, 1995.

In a June 1995 VA outpatient treatment report, a VA physician 
reported that the veteran's left shoulder pain which was 
shooting down the forearm up to the upper arm had been 
relieved and the veteran only experienced residual pain in 
the area of surgery when the arm was moved in certain 
positions.  However, in July 1995, the veteran sought 
treatment for pain and limitation of motion and, in January 
1996, he received a steroid injection.  Thereafter, he has 
complained of constant left upper extremity pain and weakness 
and, upon VA examination in August 1998, the examiner 
commented that the veteran has such global pain that it is 
difficult to discern which aspect is impingement and which 
aspect may be related to the acromioclavicular joint.  

Although the veteran has continued to experience residual 
disability, including pain and weakness, beyond June 10, 
1995, such symptoms are contemplated by the 20 percent 
evaluation in effect from July 1, 1995.  The Board notes that 
the veteran has testified that sometimes he wears a sling at 
night to steady his arm in one place; however, after June 30, 
1995, the objective evidence of record does not demonstrate 
continued convalescence and severe residuals such as 
incompletely healed surgical wounds, therapeutic 
immobilization of one major joint or more, application of a 
body cast, the necessity for house confinement or continued 
use of a wheelchair or crutches (regular weight-bearing 
prohibited), or immobilization by cast.  Thus, an extension 
of a temporary total disability evaluation for convalescence 
beyond June 30, 1995, is not warranted.


ORDER

An extension of a temporary total rating beyond June 30, 
1995, based on a need for convalescence is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

- 4 -


- 1 -


